Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 1 of 13

-PreSerl4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

IAAHO

 

_ SRESE- _ District of tee

_CINIL Division

 

 

) Case No.
, 7) rc ) (to be filled in by the Clerk’s Office}
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
Ifthe names of all the plaintiffs cannot fit in the space above, ) vt #7
please write “see atiached” in the space and attach an additional } ELVE PE;
page with the full list of names.) )
~V~ )
)
)
" SHE arraces”
Defendani{s) ) U . S$ u CG (} 8) APS
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fil in the space above, please ) J U N 04 ana
write “see allached” in the space and attach an additional page Ue4)
with the full list ofnames. Do not include addresses here) Revd... Filed... even LEFYG

STEPHEN W. KENYON 7"
CLERK, DISTAICY OF IDAHO

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files, Under this rule, papers filed with the court should #of contam: an individual’s full social

security number or full birth date; the full name of a person known to be a minor; or a complete financial account

number. A filing may include only: the last four digits of a social security number; the year of an individual's

birth; a minor’s initials; and the last four digits ofta, financial account number.
‘ai.

oh. fd

Except as noted in this form, plaintiff need not send ‘hibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaift.... 5.

Tn order for your complaint to be filed, it nmust be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

_ Page 1 of 11
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 2 of 13

Pro-Se-14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IL. The Parties to This Complaint

A. The Plaintiff¢s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

B. The Defendant(s)

Mie HACE = EAST.

 

 

 

 

 

 

 AMeey. . eee
7IPO
NEF PERCE COUNTY TAL.
USO WALL ST
LEMYSTON AHO ¥350/
City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (if kewn) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1)
Name
Job ot Title @fknown)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title Gfknown)
Shield Number
Employer
Address

NEZ_ PERCE COONTt SHERLFFIS, DEPARTMENT _; ef
SHERIFF. JOE RODRIGUEZ...
2£00

ME. PERCE COUNTY SHERIFFS AEPT.
HS0 to4té. ST

 

LEWISTON MAH BBSOL
City Stale Zip Code

Pl individual capacity x Official capacity

SHERPEY STOUTIN
MEECTOR OF _1VY AAEAICHL.

 

 

AV hes Ni ee COLIMTY SHERIFFS AEPT.

LEWISTON wn AHO BB BOL
Mo State Aip Code

x Individual capacity Ix! Official capacity

Page 2 of il
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 3 of 13

BeerSertd (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}

Defendant No, 3

 

 

 

 

Name | ANITA RINGERING, BA AL

Job or Title (if known) PRONIBER....

Shield Number

Employer WY MEDICAL [MEL PERCE CO. SHERLEF S ACPI,

Address 23) PRESTOM ANE /_HISO wet STs. ~
City AHO. of Code

x] Individual capacity Dt official capacity

Defendant No. 4

 

 

 

Name Deel GROGHM, PN
Job or Title (if known) PEGISTERED NURSE
REO
Shield Number ee
Employer ICH NEZ. PERLE COn SHERIF MEPT
Address 23°72 PRESTOM AV, SO WDA ST ee
LELYSTOM AHO CBSO
City State Zip Code

DX [ naivicua capacity Xx Official capacity

Li. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A,

8 AMENO/TENT “CRUEL AMD..UNUSOME.. PUNISHMENT

Are you bringing suit against (check ail that apply):
[ | Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional r statutory right(s) do you claim is/are being violated by state or local officials?
74}

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of [1
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 4 of 13

Beo-Sel4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42. U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color —
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

* SEE ATTACHED"

 

LI. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

NOWOOU

Other (explain) EVER, BEING HOUSED © MEL PERCE CO» TAIL ALIUITING TRANSFER. TD 1bOL
IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
ON JAN. [2,.2090 WENT TO E.ks WHERE MEL b4s PERFORMED £ DINGKOSED DLS 1S LHIDNG

FOR SCHEAUIES APPT FOR. AURTHER TREATMENT LOWEN ee aires ATTORNEY £ BR. PROVISED NAC. é VY Med

  
 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

 

Page 4 of 1
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 5 of 13

Se ae nee ef vu DEFENDANTS. ~ CONTINDED FROM PG.4 of Toe.

DEFENbaNT * 5

NAME : \ DEPUTY VOGEL .

» SOB/TITLE TRAILER |
SHEL 4 1g
EMPLOYER. |, NEZ PERCE CO, SHERIFEYS SEPARTMENT

| JADDRESS. ASO wMLL ST:

LEWISTON, IDAHO $¥3SO) 0. . =

BR ynprvinea capacary Bx OFF ACIBL. CAPRLIY

 

 

 

 

 
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 6 of 13

Pro-Se-d4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}

C,

What date and approximate time did the events giving rise to your claim(s) occur?

LB. ir 2020..~ PRESENT, ONGOING ©.

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

dD. at ar s
Was anyone else involved? Who else saw what happened?) —, gs INCARCERATED wf a MCUMENTED

BACK IMIURY,. MEMCHL.. © NEZ PERCE CO. REFUSER FO. GLUE ME ANY. TREATMENT

 

OR SEMA ME JOM FAHY, EQUIPPED To HANDLE MY NEEAS. AS. CONDITION HAS DECLINE
EPH INCREASED. IN. FET JUNI Back. THEM. ANSI MR TO" TRERTMEUE, FOR LCOAUBNENCE

is paver ainpee. wlueripee bePLaaees & MERCAL STARE HAVE BEARED WMS 2. FEET

. f ue }
Inj nvies AAG PURLCE MO PULSE. C MAVE REPT VERN BETAILED 1062 SONGE REFOSED bide FURLOUGH

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive. ae . 5

(decuMENT TEN) NEED. LIME CHE! LAS PLACED 1 /SDLATION CELL. ON FUCOR, Séén_BY ME be GLYEM WoO me, 1BO

OWEN HAB OLN MIE BICATION. THAT A.Os BROIGH b3/t03..7oLb COULD MOT HAVE THEM VEN. ZHDUGH PRES RIBED

(D6 SOELI- AOE} NELTIRAE PGE MEE NO12.GOTTEN.12ORSE. £ costly. SEVERE NCOMTENENCE,

 

s pattld/yetb- BY. AR. CAROL. EUS. SURGERY IS Whe cab LAY Tb PELE — PANS f SOB MCNINEM LW MENCAL,

egy f lnec MAME Leaked THIS, BUEN REELISED 70. Aoi ME “SHOES. To HeLe SOME wa/MEVROPATIY PAIN!
MALY TIME SUT Bou IN FAT WUSTHMILY Sub, TURN. PORPLE, £ Lost: PULSE, MEMCHL STREE HANE NESE

Rellef
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims. COMPELL. IVY IEDC Hy WECSD_£ [BOLyTO._GNE DME MAMEMIATE

ADEQUATE MEBICH. CRE/ RELEASE. ME St 1.CAN GEL THE SURGERY 70 REPAR1.8. ALLOW ME 70 HAVE SDAME.

SHOES T_ HELP EASE THE NEVROPHTHY PAIN LEAST. ALLTEL COHEN A HAVE TO bv Alton) ME TO
Hae. AMEBKATION THAT tOtLL.. eT CRT Pi E sumeentg!
fo gr

é & Qual é santas, AS iwtéie. AS THE LEREPARABRLE NERVE Mute € sane! cmvmensotatr BY

STAEE.£ LMMITES. NER. (ACONTINENCE! HAVING Tt EAR. NAPER! Sone GASKILL courb/sHorwd HAE
HOWE BELGE Tey SEG PREQWOUSLY SCHEDULED TREATMENT. PRIOR TO MY. REWOCATION HEARING, HE LES TENIRED ies

oF CLEPSE
; - . é CUSOLYs
DOCUMENTS! [VY, Abc. £ [0c%.SHODLN HANE PRONIBED. ADEQUATE MEMCAL 7REDATHMEAT/DA BELIEF cumony
CARE OR

BATE. THEY BUNA AKI CURR OI LIVE PIDIITIEL JAY CLUES Dall CAD dt SWUGAIDEA PEDIAA 13//4°H OF rounder! .

 
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 7 of 13

 

ReorSeci-(Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

VEEL - Exhaustion of Adininistrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a}, requires that “[ujo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
v4
Yes
L_] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

MEE, PERCE COUNTY AbULT AEZENTION CENTER

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
[ | No

[| Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Xl Yes

[J No

"J Do not know

If yes, which claim(s)?

wy c — - ' ,
LEFUSAL OF PAN RELUF £ AbQUATE EMCHL TREATMENT, L STAFFERS ELF USHe
ZO PROMMOE OR 4hdou) MEBICHL TYPE SHOES. STALL WAS. RELIED b PROWSE” FLY LE
QVESTEA 2 OF SUBMITTEA MEBICAL PEQUE $_ OP PEVANCES AS I dELL AS

PEEUSEA AN ABMIMISTEATIVE REVEL,

ht fh ERA EL 7 Le,

 

 

 

Pase 6 of [1
| PLIUNTIFE WT ABE OURTE PEBIOAL TREATMENT f NOT LEANE PLAINTIFE UN.
J EXCRUCHTING FRIN g SUFFERING . CONSTITOTING CRUEL £ UNUSUAL PUNISHMENT, |

| PLATE OF SUPPRERING, BOT REFUSE. TO. ACT.

| Has DEMIED ME AMY FURTHER! TREATMENT “1.2, IBUPROFEN, GABAPENTIN, OR ADULT

| FACILITY 70 ADDRESS My /NSORYs...
| DEPUTY VOGEL. OF NEZ, PERCE CO SHERIFFIS. OFFICE HAS. INTENTIONALLY /NTERFERD:

(12) REFUSING 7 FILE THEM AS HE STATED HE i200LD THEN, 2.) REFUSING TO RETURN,
| THEM TO. ME. STATING , STOP LOHINING ABOLT IT"! SHERIFF RODRIGUEZ FAILED Po. |

LPLAINTIFEAS. DUE PROCESS. .

Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 8 of 13

THE ATTORNEY. GENGRHAL OF MAO, LAWRENCE WOASAEN, 1b0C, AN
Att. DEFENBANTS EMPIOYES BY EITHER. 1V¥ MEBICRL OR NEZPRLE Co. SHELEFS
OPPICE DEPT. HABJHANE AN OBLIGATION ONDER. #2.US.C.§ 1983. 7O PEONME

i

FOR A CONTINUED. ONGOING § EXTENNED PERIOD OF TIME LOHEN MEDICAL. STAFF
HAVE ACKNOWLEDGED THE ONLY KNOW TREATMENT/ REMEDY... JO. RELIVE...

Mee MOMEL DNEFENDANT?S HAVE STATED THAT EITHER. IVY. MEDICAL DIRECTOR.

DIHPER, OR. /DOC. REFUSES JO. ACT OR. APPROVE TEUWSFER.. TO. MORE. SUITABLE

0TH MY MEBICAL-/BMENANCE PROCESS | TREATMENT BY PARING. MY PAPER WORE £

i

Hots BER VOGEL ACCOUNTHBLE FOR THIS AWALICIOUS ARASSMENT f IMERFERANE ar

 SWEHE. DNDER. PENALTY OF PERTURY THE STATEMENT IS TRUE £

CORRECTS .. ao

SIGHERE Ale

PRINTER NAMES Aftendée. CAST

 

 

 

 
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 9 of 13

Fro Sed4 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Xx Yes
[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
LJ Noa

EK. If you did file a grievance:

{. Where did you file the grievance? _AW¢Z PERCE COUNTY ADULT BETENTION CENTER.

 

 

 

2. What did you claim in nyout grievance? ¢- “otliar SEVERE PAN LOWS SEEMING 7D Ger. PSE, 1483

 

; j
BY STAFE_€ INMATES! REQUESTED ADMINISTRATIVE REVIEW

3. What was the result, if any?

- ls R Ac f 7 yi TA fh Z: A.
HARD BREN SEM TQ) [60 LIHEN PIMYURES AS 70) THE RESUL OF THe REET Foe TREATMENT iM it rot w-)P/APPERL. L dhs.
“
Tabb Ae deb sence a 1th RECHNED MORE caee Tian Most” THEN THEY SYATES LLODUID GELNO MORE. CARE

 

  

A SKlE VANCES,

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all effor ts to appeal to the highest level of the 8) ievance process.)

 

 

aE HMMA TREATMENT ; CRANE POBCS IS COMPLETE. J ae as! f

 

Page 7 of 1]
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 10 of 13

Pro-5e14 Rev. 12/16) Complaint for Viclation of Civil Rights Prisoner)

F, If you did not file a grievance: '

i. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies,

SuReseIN PALOMA SHE Ald THE Ly ME WAieio® SECINED J1o¥5 70. Gelso sHoés. pew. se REA
Za et cou NAEh LAeradTACE a“o oe AaB SUST HAVE AN ENLARGED sta 2 HEN Lane

 

(Nete: You may attach as exhibits to this complaint any documents related to the exhaustion of ‘your
administrative remedies.)

VHE. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[| Yes
Ix! No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible,

 

Page 8 of 11
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 11 of 13

Reo-Se-l4 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
No

B, If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (Jf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lewsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

\

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

- 6 Is the case still pending?

[J Yes
[| No

If no, give the approximate date of disposition.

 

7. What was the result ofthe case? (For example: Was the case dismissed? Was Judginent entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of i1
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 12 of 13

-BroGe-+¥ (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

| | Yes
Dx] No

 

D. if your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintifi{s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[| No

If no, give the approximate date of disposition

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Page LQ of 11
Case 1:20-cv-00260-DCN Document 3 Filed 06/01/20 Page 13 of 13

BroSe-t4 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint; (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

LO: Bay /4f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of signing: APRIL 24, 2020
a LYSE, (AMMO & 8907
Signature of Plaintiff A he. _
Printed Name of Plaintiff tls CHIE LS. EAST. TRANS FERES..
Prison Identification # UDO? wt SE ARON”
Prison Address (#30. (OHLL ST. EZ PERCE CB. ABOLT BETENTION CENTER_
LELUSTDAL JAY _EBSOL
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address
City State Zip Code

Telephone Number

E-mail Address

 

 

Page II of 11

 

 
